Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependent claims do not cure the deficiencies.
Claim 1 step b) recites the limitation "the mixture”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “allowing the first mixture to react”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-3, 5-6, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2007/0191574).
	Regarding Claims 1-2, Miller teaches a method for the manufacture of mineral wool ([0024]) comprising:
a)    providing an aqueous phenol-formaldehyde resole with free formaldehyde ([0015], [0031]),
b)    preparing a phenol-formaldehyde-urea prereact by contacting the resole with a first amount of urea and allowing the mixture to react ([0015], [0031]);
c)    contacting the prereact with a second amount of urea ([0032]);
d)    applying the resulting mixture of prereact and second amount of urea, as part of a binder, optionally with additives, to the surface of mineral fibers ([0018],[0033]); and
e)    curing the binder on the surface of the mineral fibers ([0018], [0033]); wherein:
	Miller teaches the solids ratio of resin: urea of the premix being 70:30, wherein 658.8 pounds of 50% urea solution is used.  Miller teaches the solids ratio of the final mixture being 44:45, wherein 747.2 pounds of Melamine resin having 4.5% solids of urea along with 858 pounds of 50% urea solution is used ([0031-0032]).   Miller teaches embodiments including resin: urea solids ratios of the final mixture being 52:35 ([0017]).  Miller does not explicitly teach the claimed total amount of urea relative to the sum of the dry weight of the resole and urea; however, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the 
	Regarding Claims 3 and 9, Miller teaches the premix prepared by mixing 1537.2 pounds resin with 658.8 pounds of urea solution, wherein the premix has a free formaldehyde content of 0.5% by weight based on the total weight of the premix ([0015], [0031]).   Miller teaches the premix being 50.7% solids, 70% of which is resin solids ([0031]).
	Regarding Claim 5, Miller teaches reaction for 10 hours ([0027]).  Miller does not explicitly teach heating or cooling in the reaction; therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to perform the reaction of Miller under ambient conditions, as suggested by the reference, because Miller does not teach heating or cooling is required by the reaction.
	Regarding Claim 6, Miller teaches the premix stored for 4 days ([0027]).
	Regarding Claim 8, Miller teaches an additive to the binder composition in a concentration of 1 wt. % based on binder solids ([0025]). 
	Regarding Claim 11, Miller teaches the premix prepared by mixing 1537.2 pounds resin with 658.8 pounds of 50% urea solution. Miller teaches the premix being 50.7% solids, 70% of which is resin solids ([0031]).  Miller teaches adding 747.2 pounds of Melamine resin, being 4.5% solids urea, and 858 pounds of 50% urea solution.  Miller does not explicitly teach the claimed amount of first urea relative to the sum of the dry weight of the resole and total urea; however, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2007/0191574) as applied to claims 1-3, 5-6, 8-9, and 11 above, and further in view of Deuzeman (US 3932334) and Shappell (US 2748101).
	Regarding Claim 4, Miller is silent as to the specific properties of the phenolic resole.  Therefore, one of ordinary skill in the art would have looked to related art to determine suitable resin properties.  Deuzeman teaches phenolic resole for use in fiber binders wherein resole properties overlap the claimed properties (Table No. 1).   It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the resole of Miller to be a resole, as taught in Deuzeman, because it is a known resole for use in fiber binders and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the product of Miller with resole as taught in Deuzeman.
	Deuzeman teaches viscosity control agents (col. 24 ln. 10-11). Deuzeman does not explicitly teach the viscosity; therefore, one of ordinary skill in the art would have looked to related art to determine a suitable viscosity. Shappell teaches phenol-formaldehyde products having a result effective viscosity which effects the cost of shipping and potential end consumer use (col. 1 ln. 24-38).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the viscosity of the resole of the combined references, as suggested by Shappell, in order to obtain a viscosity which allows for low shipping cost and suitable end .
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2007/0191574) as applied to claims 1-3, 5-6, 8-9, and 11 above, and further in view of Lericque (US 6342271).
	Regarding Claim 7, Miller teaches the prepared batch placed in ahold take from which it was used to manufacture the insulation.  Miller is silent as to the amount of time between manufacture of the batch and manufacture of the insulation; however, Lericque teaches the prepared compositions must be employed fairly quickly because their storage period is relatively limited (col. 2 ln. 40-49).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the time of Miller, as suggested by Lericque, in order to apply the prepared composition within the limited storage period and in such an optimization one of ordinary skill in the art would have arrived at applicants’ claimed holding time.
	Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2007/0191574) as applied to claims 1-3, 5-6, 8-9, and 11 above, and further in view of Creamer (US 4904516).
	Regarding Claims 10 and 12, Creamer teaches phenol-formaldehyde resin for use in fiber insulation binders wherein the nitrogen content is 0.76% by weight solid.   Miller is silent as to formaldehyde scavengers in the resin.  Creamer teaches a calcium compound catalyst and does not teach the resole including formaldehyde scavengers selected from amines, tannins, sulfite and bisulfite salts, compounds with methylene active groups, glycine, resorcinol and its derivatives, alkanolamines, or .
Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive.
Applicant argues Example 1 uses 50.56% total urea as a percentage of the total solids of the resole and the urea and this is significantly outside the range of 10-40 wt.% for Ut/(Ut+R) as specified in claim 1 of the present application.  Applicant argues in Example 2 the amount (with and without the urea derived from melamine) is below 40%. Applicant argues a value of 50.56% total urea as a percentage of the total solids of the resole and the urea is not “merely close” to the claimed range of 10-40 wt%. Applicant argues an amount of 36% and 32% (with and without the urea derived from melamine, respectively) cannot reasonably be said to be “merely close” to the minimum value of 40% required by the claims.   In response to applicant’s argument, the examiner notes that Example 2 teaches about 40% urea solids.  The examiner further notes that Example 1 teaches about 58% of the total urea being the second amount of urea.  Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  MPEP 2123 I.  Miller generally teaches aqueous binder in the range from about 45 to about 50 parts by weight, about 35 to about 45 parts by weight, and about 10 to about 15 parts by weight, respectively, based on the total of resole resin solids, urea solids, and melamine solids.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues the rejections of the dependent claims have the same deficiencies; however, this is not convincing as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.